Title: To James Madison from John Nicholas, 20 June 1823
From: Nicholas, John
To: Madison, James


        
          Dear Sir,
          Milton June 20th 1823.
        
        I observe your name, among many others, on the lists of seasons of Lightfoots Horses Hamilton & Jack Andrews, Kept by James Kinsolving Albemle. some years ago, for several Mares, & that by the leap at $10 each only. As I have discovered many errors in other similar cases, I do not believe you would be at the trouble & expence of sending valuable Mares so far & trusting to such slight chances for profitable returns, you will do me a favor & orphan heirs a justice by writing to my son George W. Nicholas, here, & informing how many Mares in all you put to both horses in all the

years, & What you paid in all to Mr. K. & if the mares were put otherwise than the leap, that you would be so good as to enclose the Rects. to prevent your being sped. to Alble. Augt. Cts. with many others—& I pledge myself as friend & agent for Lightfoots heirs & Exrs, by this letter which you will keep, that they shall be returned, or if lost, that you never shall or can be called on again about them, & much oblige, Respectfully, Yours
        
          John Nicholas
        
      